Citation Nr: 0027916	
Decision Date: 10/23/00    Archive Date: 11/01/00

DOCKET NO.  99-09 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss and tinnitus.

2.  Entitlement to service connection for a thoracic spine 
disorder.

3.  Entitlement to service connection for a lumbar spine 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1996 to 
June 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January and April 1999 rating 
decisions by the Los Angeles, California, Regional Office 
(RO) of the Department of Veterans Affairs (VA), which denied 
service connection for the above disorders.  The veteran 
testified at an RO hearing in October 1999.  His hearing 
testimony was reduced to writing and constituted a notice of 
disagreement with the denial of service connection for 
tinnitus.  See 38 C.F.R. § 20.201 (1999); Tomlin v. Brown, 5 
Vet. App. 355 (1993). The Board notes that, in October 1999, 
following issuance of a statement of the case on the issue of 
service connection for tinnitus, the veteran's representative 
resubmitted to the RO a copy of the veteran's earlier VA Form 
9 on which the veteran had checked the box indicating that he 
wanted to appeal all of the issues listed on the statement of 
the case and any supplemental statements of the case that the 
RO had sent to him.  The Board finds that that submission 
constituted a substantive appeal on the issue of entitlement 
to service connection for tinnitus.  38 C.F.R. § 20.202 
(1999). 


FINDINGS OF FACT

1.  There is no competent evidence that the veteran has 
hearing loss disability, under VA standards. 

2. There is no medical or audiological diagnosis of tinnitus.

3.  There is no medical diagnosis of a current thoracic spine 
disorder.

4.  A postservice lumbar spine disorder is related to an 
injury sustained by the veteran during active service.  


CONCLUSIONS OF LAW

1.  The veteran's claims of entitlement to service connection 
for bilateral hearing loss and tinnitus are not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a thoracic spine disorder is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  A lumbar spine disorder was incurred in service.  38 
U.S.C.A. §§ 1110, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred hearing loss and 
tinnitus as a result of exposure to noise from his position 
as a gas turbine mechanic and sustained an injury to his back 
while in service.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131 
(West 1991 & Supp. 2000); 38 C.F.R. § 3.303 (1999).  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Certain chronic disabilities, such as organic 
diseases of the nervous system, including sensorineural 
hearing loss, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

However, it should be noted at the outset that statutory law 
as enacted by the Congress charges a claimant for VA benefits 
with the initial burden of presenting evidence of a well-
grounded claim.  38 U.S.C.A. § 5107(a).  A well-grounded 
claim has been defined by the United States Court of Appeals 
for Veterans Claims (Court) as "a plausible claim, one which 
is meritorious on its own or capable of substantiation."  
Murphy v. Derwinski, 1 Vet. App. 78, 91 (1990).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence to the effect that the claim is "plausible" 
or "possible" is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).  A claimant therefore cannot meet this 
burden merely by presenting lay testimony and/or lay 
statements because lay persons are not competent to offer 
medical opinions.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Consequently, lay assertions of medical causation 
cannot constitute evidence to render a claim well-grounded 
under 38 U.S.C.A. § 5107(a); if no cognizable evidence is 
submitted to support a claim, the claim cannot be well-
grounded.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  

In order for a service connection claim to be well-grounded, 
there must be competent evidence:  (i) of current disability 
(a medical diagnosis); (ii) of incurrence or aggravation of a 
disease or injury in service (lay or medical evidence, as 
appropriate), and; (iii) of a nexus between the in-service 
injury or disease and the current disability (medical 
evidence).  Caluza v. Brown, 7 Vet. App. 498, 506 (1995).  
Moreover, the truthfulness of evidence is presumed in 
determining whether a claim is well grounded.  King v. Brown, 
5 Vet. App. 19, 21 (1993).  The Board emphasizes, however, 
that the doctrine of reasonable doubt does not ease the 
veteran's initial burden of submitting a well-grounded claim.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).

Alternatively, the Court has indicated that a claim may be 
well grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

Hearing Loss and Tinnitus

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (1999).   

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, postservice audiometric testing 
establishes current hearing loss constituting a disability 
under 38 C.F.R. § 3.385, and competent evidence relates 
current hearing loss disability to active service.  Id., at 
159-160. 

The veteran's service medical records are entirely devoid of 
any references to disease or injury to the ears. There were 
no reports of tinnitus in service. The records do show some 
diminution in the veteran's auditory acuity while he was on 
active duty.  

On the veteran's enlistment audiological evaluation in 
January 1996, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
05
10
LEFT
20
05
15
05
05

On an April 1996 audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
05
00
05
LEFT
15
10
10
05
00

Pure tone thresholds, in decibels, on an audiological 
evaluation in May 1, 1998, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
20
20
10
05
LEFT
25
15
20
15
15

On two audiological evaluations done three days later, pure 
tone thresholds, in 

decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
20
10
10
LEFT
25
25
25
20
20

and 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
25
10
05
LEFT
25
20
15
15
10

Pure tone thresholds, in decibels, on the veteran's 
separation audiological evaluation in June 1998, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
10
05
LEFT
30
25
25
15
20

The veteran claimed at his separation examination that he had 
failed three audiological evaluations while in service.  

The results set forth above indicate that the veteran had 
some decline in auditory acuity from service entrance to 
service separation, but not enough for a finding of bilateral 
hearing loss disability.

At a September 1998 VA audiological evaluation, the veteran 
reported that he worked on or in the engines of a ship during 
service and stated that he had had some ear pain which 
prompted him to take a hearing test, which showed decreased 
hearing.  The four frequency (1000, 2000, 3000, and 4000 
Hertz) pure tone average for the right ear was 12.5 decibels 
and for the left ear was 15 decibels.  The veteran's speech 
recognition/discrimination score using the Maryland CNC test 
was 100 percent for each ear. Pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
15
10
10
LEFT
15
15
10
10
10
  
Audiologic testing revealed hearing within normal limits for 
each ear with excellent speech recognition/discrimination 
scores.  Otoscopy showed clear external auditory canals and 
normal appearing tympanic membranes bilaterally.  The 
diagnosis was hearing within normal limits for each ear.

The first requirement of a well-grounded claim for service 
connection is a diagnosis of a disability.  In the veteran's 
case, there is not a medical or audiological diagnosis of 
bilateral hearing loss meeting the requirements of 38 C.F.R. 
§ 3.385 for hearing loss disability, nor is there a diagnosis 
of tinnitus.  Therefore, the veteran's claims for service 
connection for bilateral hearing loss and tinnitus are not 
well grounded and must be denied on that basis.  See Caluza, 
7 Vet. App. at 506.

Thoracic and Lumbar Spine Disorders

The service medical records show that, in November 1997, 
after the veteran fell down a ladder, he complained of 
tenderness to palpation of the right mid-back.  Upon 
examination, the mid-back was found to be non-tender to 
spinous processes.  After an hour, the veteran was able to 
stand on his own and had full range of motion to all limbs.  
The assessment was contusions.  The following day the veteran 
was walking well and had no complaints of new pain sites.  

The June 1998 separation examination report indicated 
abnormal clinical findings for the veteran's spine and noted 
tenderness to palpation on the right "side of the thoracic 
spine/muscle spasm."  

At a September 1998 VA fee-basis examination, the veteran 
reported injuring his back when he slipped down eight steps 
on a 10-step ladder.  Since then, the veteran stated that he 
had constant pain and lack of endurance and stiffness in his 
back and occasionally felt weak and had to lie down and 
elevate his legs for relief.  He complained of insomnia 
because of back pain.  The veteran reported that standing and 
walking for prolonged periods of time exacerbated his pain 
and that flare-ups affected his ability to perform his usual 
work.  He stated that he had difficulty pushing a lawnmower, 
driving, and climbing stairs, on occasion.  Upon examination, 
the veteran complained of painful motion with forward flexion 
of the lumbosacral spine and rightward lateral flexion.  
There was muscle spasm at the left paralumbar spine at L2-L5 
and tenderness of the left lateral flank and left paralumbar 
area adjacent to the vertebral bodies of L2-L5 with no 
weakness.  Musculature of the back was normal without 
evidence of postural deviations such as loss of cervical 
lordosis or lumbar lordosis and there was no kyphosis or 
scoliosis present.  Range of motion testing of the 
extremities was normal with no pain, fatigue, weakness or 
lack of endurance on testing of any of the upper or lower 
extremities.  The cervical range of motion was within normal 
limits.  The thoracic range of motion was within normal 
limits with flexion at 90 degrees, right and left lateral 
flexion at 30 degrees.  The lumbar range of motion on active 
flexion was reduced to 70 degrees with pain, on extension to 
25 degrees with pain, on right lateral flexion to 20 degrees 
with pain, and on left lateral flexion to 25 degrees with 
pain at 20 degrees.  There was no additional joint 
involvement.  Neurologic examination of the lower extremities 
was normal with normal motor function and sensory reflexes, 
2+ bilaterally, equal in upper and lower extremities, knees 
and ankles, biceps and triceps.  Generalized muscle weakness 
and wasting was absent.  Lumbar spine X-rays were negative.  
The diagnosis was lumbar paraspinal muscular strain and 
spasm. 

VA outpatient treatment reports from July 1998 to October 
1999 show complaints of mid and lower back pain, for which 
the veteran took medication and used a heating pad, and an 
assessment of backache.  X-rays of the thoracic and 
lumbosacral spine taken in July 1998 and February and March 
1999 show no definitive abnormalities.  An October 1999 
reassessment showed continuing pain in thoracic and left 
rhomboid, with weakness in left upper extremities, as well as 
abnormal sensory examination in right hand, which followed no 
dermatomal pattern, most likely myofascial pain.  

Although there is a record of treatment in service following 
a thoracic spine injury in 1997, no permanent residual or 
chronic thoracic disorder was diagnosed or shown by the 
service medical records or demonstrated by evidence following 
service.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285  (1999).  While the veteran has 
indicated his belief that he currently has a thoracic spine 
disorder, he is not qualified, as a lay person, to offer a 
medical diagnosis.  See Espiritu, supra.  Therefore, the 
veteran's claim of service connection for a thoracic spine 
disorder must be denied as not well grounded for lack of a 
medical diagnosis of a current disability.  

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the veteran's 
claims for service connection for hearing loss, tinnitus, and 
a thoracic spine disorder "plausible."  See generally 
McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997).  By this 
decision, the Board is informing the veteran that a medical 
diagnosis of current disability as well as medical evidence 
of a nexus between a current disability and service are 
necessary to establish a well-grounded service connection 
claim.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).

The evidence establishes that: the veteran suffered back pain 
in service; he has received treatment for low back pain since 
service; he was diagnosed with lumbar paraspinal muscular 
strain and spasm in September 1998, approximately 10 weeks 
after his separation from service; and there is no evidence 
of an injury to his back during that 10 week period.  The 
Board finds that such evidence well grounds the veteran's 
claim and is sufficient to establish service connection for a 
lumbar spine disorder.  38 U.S.C.A. §§ 1110, 5107.
 


ORDER

Well grounded claims not having been submitted, service 
connection for bilateral hearing loss, tinnitus, and a 
thoracic spine disorder is denied.

Service connection for a lumbar spine disorder is granted.



		
	JAMES A. FROST
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 



